Citation Nr: 1047122	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than December 29, 2006, 
for a grant of a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to June 1953.

This matter is on appeal from the July 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted an increased evaluation for 
tinnitus, to 10 percent, and for residuals of a tibia fracture, 
to 10 percent, thereby resulting in a combined rating of 80 
percent.  The RO granted TDIU, effective December 29, 2006.  The 
Veteran appealed and perfected his appeal only as to the 
effective date of the grant of TDIU.

The the issue of clear and unmistakable error having 
occurred in the October 1961 rating decision has been 
raised by the record (see November 2010 Representative's 
Statement), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's formal claim for TDIU was received by VA on 
December 29, 2006.  

2.  The record does not contain competent evidence showing that 
the Veteran was unemployable solely due to his service-connected 
disabilities at any time prior to December 29, 2006.  





CONCLUSION OF LAW

The criteria for an effective date earlier than December 29, 
2006, for the award of entitlement to TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., Hurd 
v. West, 13 Vet. App. 449 (2000).  The general rule is that the 
effective date of such an award "shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  Date of receipt 
means the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r) (2010).

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the award 
"shall be the earliest date as of which it is ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. 
Brown, 10 Vet. App. 125 (1997).

In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is later" 
(emphasis added).  38 C.F.R. § 3.400(o)(1) (2010); see also 
VAOPGCPREC 12-98.

Therefore, three possible dates may be assigned depending on the 
facts of a case:  (1) if an increase in disability occurs after 
the claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes the 
claim by more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. 
§ 3.400(o)(2)).

In determining an effective date for an award of TDIU, VA must 
make two essential determinations: (1) when a claim for TDIU was 
received; and, (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2010).

With respect to the first of these determinations (when a claim 
for TDIU was received), the Board notes that, once a formal claim 
for VA benefits has been filed, a subsequent informal request for 
increase will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2010).  Generally, the informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2010).

However, an informal claim for TDIU need not be specifically 
labeled as such. Indeed, the United States Court of Appeals for 
the Federal Circuit has held that VA has a duty to determine all 
potential claims raised by the evidence, applying all relevant 
laws and regulations, and that once a veteran submits evidence of 
a medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of unemployability, 
VA must consider entitlement to TDIU.  Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

In addition, the Veterans Claims Court recently held that a 
request for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).

If the claimant or the record reasonably raises the question of 
whether a veteran is unemployable due to the disability for which 
an increased rating is sought, then part and parcel to that claim 
for an increased rating is whether a TDIU as a result of that 
disability is warranted.  Id. at 455.

With regard to the second of the aforementioned determinations 
(when a factually ascertainable increase in disability occurred 
so as to warrant entitlement to TDIU), the Board notes that TDIU 
may be awarded, where a veteran's schedular rating is less than 
total, if evidence is received to show that he is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.26 (2010).

Consideration may be given to his level of education, special 
training, and previous work experience in making this 
determination, but not to his age or the impairment caused by any 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities resulting 
from common etiology or a single accident; (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric; (4) 
Multiple injuries incurred in action; or (5) Multiple 
disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to in 
this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an increased 
rating claim, the Board will review the entirety of the evidence 
of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also 
holding that for effective date purposes, the claim must be the 
application on the basis of which the rating was awarded); 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("[t]he fact 
that the appellant had previously submitted claim applications, 
which had been denied, is not relevant to the assignment of an 
effective date based on a current application"); Wright v. Gober, 
10 Vet. App. 343, 346-47 (1997) (holding that an application that 
had been previously denied could not preserve an effective date 
for a later grant of benefits based on a new application).

The Veteran contends that he is entitled to an effective date 
earlier than December 29, 2006.  More specifically, he asserts 
that his TDIU should be made effective June 1959, when he was 
discharged from the hospital after additional surgery for his 
service-connected disabilities.  See August 2007 Statement.         

In this case, a review of the record shows that the Veteran was 
severely burned in 1952 in service.  Honorably retired, the 
Veteran submitted a claim seeking service connection for his 
injuries.  In an August 1953 rating decision, the RO granted 
service connection for scars, 3rd degree burns, right lower 
extremity, rated as 40 percent disabling, and for scars, 3rd 
degree burns, left lower extremity, also rated as 40 percent 
disabling.  

The Veteran appealed and was further hospitalized for surgery for 
his service-connected disabilities.  In a March 1959 rating 
decision, the bilateral factor was added and after temporary 100 
percent ratings for his hospitalization periods, his combined 
rating for the then two service-connected disabilities was 
increased to 70 percent.     

In May 1959 the Veteran claimed TDIU, which was granted in a June 
1959 rating decision.  After the Veteran informed VA that he had 
obtained employment with the federal civil service in September 
1960, the TDIU was terminated by an October 1961 rating decision, 
effective December 1961.  The October 1961 continued the 
evaluations assigned his scars.  The Veteran appealed the October 
1961 rating action, but apparently only as to the assigned 
disability ratings, as his appeal did not mention employability.  
Instead, on the form he referred to additional disabilities he 
had incurred and indicated that he was seeking a disability 
rating higher than 70 percent.

In an August 1962 rating decision, the RO granted service 
connection for scars, multiple, abdomen, chest and back, skin 
graft; fracture, left tibia, and defective hearing, with 
tinnitus, all rated as noncompensable.  His combined rating 
remained 70 percent.  

In a December 1962 decision, the Board denied the appeal and 
upheld the ratings.

Periodic correspondence continued between the Veteran and VA 
regarding educational benefits and dependents.

In September 2002 the Veteran submitted a claim seeking service 
connection for his diabetes mellitus, type II.  The Veteran 
submitted private treatment records and VA outpatient treatment 
records; the RO denied the claim in a January 2003.  The Veteran 
did not appeal.

On December 29, 2006, the RO date-stamped as received the 
Veteran's Application for Increased Compensation based on 
Unemployability.  He indicated he had worked at a naval air 
station from 1955 to 1988 and that he had not worked since 1988.  
The Veteran indicated his "knee condition (limitation of 
motion)" was the service connected disability that prevented him 
from securing substantially gainful employment.  (The Board 
observes that the Veteran is not service-connected for either 
knee, but for a fractured left tibia, scars on the lower left and 
right extremities, scars on his abdomen, hearing loss and 
tinnitus.)  He claimed no income at all for the previous 12 
months.  The Veteran checked in the negative regarding whether he 
left his last employment because of his disability.  He also 
checked in the negative regarding whether he expected to receive 
any disability retirement benefits.   

After a fee-based May 2007 VA examination, the RO granted an 
increased evaluation for his tinnitus, to 10 percent, and for his 
fracture, left tibia, also to 10 percent, which resulted in a 
combined rating of 80 percent, and granted TDIU effective 
December 29, 2006.  

The Board has carefully reviewed the evidence of record, but 
finds that the assignment of an effective date prior to December 
29, 2006, is not warranted for a TDIU.

The Board finds that the earliest date of receipt for a current 
claim of entitlement to a TDIU rating by the RO would be on 
December 29, 2006.  Despite a complete review of the claims file, 
the Board has found no document, correspondence, or statement by 
the Veteran that even mentions his employment or unemployment 
prior to his formal claim, date-stamped as received on December 
29, 2006.   

Evidence received prior to the claim cannot be construed as a 
claim for entitlement to a TDIU rating, as the first evidence of 
record since the 1962 final Board decision (which denied 
entitlement increased evaluations) was the sole claim for 
entitlement to service connection for diabetes mellitus, type II, 
received in September 2002.  Even the documents submitted in 
support of that claim are silent with regard to the Veteran's 
employment status.  In this case, the Board finds that the record 
does not contain a document filed with the RO earlier than 
December 29, 2006, that indicated an intent, express or implied, 
to apply for a TDIU rating.

Moreover, none of the medical evidence of record shows that a 
factually ascertainable increase in the service-connected 
disabilities occurred so as to warrant entitlement to a TDIU 
rating during the one-year time period prior to the Veteran's 
claim on December 29, 2006.  Indeed, the record does not contain 
any medical evidence dated within one year of December 29, 2006.  
The Veteran has made no statement of record that he was being 
treated for any of the disabilities in the year prior to December 
29, 2006.  The record is silent in this regard.  The Veteran 
specifically denied receiving any treatment for his service-
connected left tibia fracture in the May 2007 fee-based VA 
examination report.  Nor does the record contain any medical 
finding that the Veteran became unemployable solely due to his 
service-connected disabilities in the year prior to December 29, 
2006.  

The Board recognizes the Veteran's written statement dated August 
2007 claiming that his troubles began in June 1959 after another 
surgery, that he should have been evaluated at 100 percent then, 
that his legs grew "worse", and that his compensation was never 
increased.  However, objective evidence of record indicates that 
he was rated at 100 percent beginning in June 1959 and that this 
rating continued for over 2 years until December 1961.  Following 
RO action to terminate his then 100 percent (TDIU), the Veteran 
appeal the ratings, but not the matter of the termination of the 
TDIU.  Service connection was granted for additional 
disabilities, although with noncompensable evaluations, and his 
appeal of certain disability ratings was ultimately denied by the 
Board in 1962.  

Nearly 40 years passed before the Veteran submitted another 
claim, and that sought service connection for diabetes mellitus, 
not a TDIU.  The record contains no evidence at all of a 
factually ascertainable increase in the severity of his service-
connected disabilities within a year of his December 29, 2006 
claim. 

Objective evidence of record does not show that he submitted a 
claim for a TDIU rating under 38 C.F.R. § 4.16(a) until December 
29, 2006.  

Further, the Board notes while the Veteran stated he had stopped 
working in 1988, he had also checked in the negative that he had 
left his last job because of his disability.  The RO had mailed 
to the Veteran in February 2007 a VA Form 21-4192, Request for 
Employment Information; however there is no returned, completed 
document in the claims file.

In this case, the record does not provide a basis for assignment 
of an effective date earlier than December 29, 2006.  Neither an 
earlier claim for TDIU, nor objective evidence that the Veteran 
became unemployable due to service-connected disabilities alone 
prior to December 29, 2006, is contained in the record.  
Therefore, the assignment of an effective date earlier than 
December 29, 2006, is not warranted.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's earlier effective date 
claim.  Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant. 

The Veteran's earlier effective date claim arises from his 
disagreement with the effective date assigned following the grant 
of a TDIU rating.  The RO mailed to the Veteran in February 2007 
a letter requesting information regarding his last employment and 
notifying him of records VA will obtain and that he may submit.  
Courts have held that once service connection (in this case, the 
underlying TDIU claim) is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Regarding the duty to assist, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claim.  New medical examinations 
and opinions are inappropriate in a claim for an earlier 
effective date, as the matter hinges on evidence already of 
record.  Therefore, the duty to assist has been fulfilled.  

Further, the Veteran made no statement identifying medical 
evidence for the RO to obtain and he had been afforded a fee-
based VA examination as part of his 2006 TDIU claim.  The 
evidence of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the existence 
of any additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. §§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


(CONTINUED ON THE NEXT PAGE)
ORDER

An effective date earlier than December 29, 2006, for a grant of 
a TDIU is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


